COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Matter of the Marriage of Allan Ray Comstock and
                            Mindy Lee Comstock

Appellate case number:      01-19-00722-CV

Trial court case number:    15-FD-3019

Trial court:                County Court at Law No. 1 of Galveston County

        In this direct appeal of a final divorce decree, appellant, Mindy Lee Comstock, has
filed a motion for temporary relief and stay. Appellant asks this Court to stay enforcement
and contempt proceedings in the trial court. Appellee, Allan Ray Comstock, has filed a
response to appellant’s motion.
        When a final judgment has not been superseded or stayed pending an appeal, the
trial court may entertain a motion for contempt. In re Sheshtawy, 154 S.W.3d 114, 124–25
(Tex. 2004) (orig. proceeding); see also In re Crow-Billingsley Air Park, Ltd., 98 S.W.3d
178, 179 (Tex. 2003) (orig. proceeding) (holding trial court had jurisdiction to hear motion
to enforce final judgment even though judgment appealed); TEX. FAM. CODE § 6.709(j),
9.002, 9.007(a). The final divorce decree in this appeal has not been superseded or stayed.
See TEX. R. APP. P. 24.1, 24.2. Accordingly, the Court denies appellant’s motion.
       It is so ORDERED.



Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: ___December 5, 2019___